NUMBER 13-14-00401-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

            In the Interest of D.D.J. and K.L.J., Chlidren
____________________________________________________________

             On appeal from the 389th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                             ORDER OF ABATEMENT
                Before Justices Rodriguez, Garza, and Benavides
                                Order Per Curiam

       Appellant, Marcos Juarez III, has filed an affidavit of indigence. Accordingly, we

abate this appeal and remand the cause to the trial court.           We issue this order,

accompanied by appellant’s “Affidavit of Indigence,” to the trial court and the court

reporter, and all parties.

       We order that pursuant to Texas Rule of Appellate Procedure 20.1(e), the trial

court clerk, the court reporter, or any party to this cause must challenge appellant’s claim

of indigence by filing a contest to appellant’s declaration of inability to pay costs in the

trial court within 10 days from the date of this order. See TEX. R. APP. P. 20.1(e).
       If a contest is timely filed, we ORDER the trial court to conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after any contest is filed.

See TEX. R. APP. P. 20.1(i)(2)(B) (“The trial court must either conduct a hearing or sign

an order extending the time to conduct a hearing within 10 days after the trial court

received a contest referred from the appellate court.”). However, the trial court may not

order the time for conducting a hearing on a contest to be extended for more than 20 days

from the date the order is signed. See TEX. R. APP. P. 20.1(i)(3).

       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon

as practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED

to prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk

to file a supplemental clerk’s record containing a certificate that states either no contest

was filed or a contest was filed untimely within 20 days from the date of this order.



                                                  PER CURIAM

Delivered and filed the
2nd day of December, 2014.



                                             2